1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case Nos.: 90CR0701-JLS
                                        Plaintiff,                  16CV1618-JLS
12
13   v.                                                  ORDER:
                                                         1) GRANTING DEFENDANT’S MOTION
14   JAMES SCOTT DALY,                                   UNDER 28 U.S.C. § 2255;
                                                         2) VACATING SENTENCE; and
15                                    Defendant.
                                                         3) SETTING RESENTENCING HEARING
16
17
18         Presently before the Court is Defendant’s Motion to Vacate, Set Aside, or Correct
19   Sentence Under 28 U.S.C. § 2255 (ECF No. 132). Plaintiff has filed a response
20   conceding that after Johnson v. United States, 135 S.Ct. 2551 (2015), Defendant is no
21   longer subject to the enhanced penalties under which he was originally sentenced in
22   1996. Although Plaintiff contends that the question of whether Defendant receives a
23   lower sentence is academic at this point, it agrees that as a technical matter, Defendant
24   should be resentenced.
25         Accordingly, the Court HEREBY GRANTS Defendant’s Motion Under Section 28
26   U.S.C. § 2255 and VACATES Defendant’s sentence. IT IS FURTHER ORDERED that
27   ///
28
                                                     1
                                                                                      90CR0701-JLS
                                                                                      16CV1618-JLS
1    a Resentencing Hearing shall be held before this Court on Friday, March 20, 2020 at
2    9:00 a.m. The Clerk’s Office shall close case number 16CV1618-JLS and enter
3    judgment accordingly.
4          IT IS SO ORDERED.
5    Dated: January 28, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                                 90CR0701-JLS
                                                                                 16CV1618-JLS
